DETAILED ACTION
Election/Restrictions
 	Applicant’s election without traverse of invention I, claims 1-17, in the reply filed on 10/26/2021 is acknowledged.

 	Claims 1-20 are pending, while claims 18-20 have been withdrawn.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-9 are directed to a processor, database, and a memory storing instructions, while method claims 10-17 are directed to a series of steps.  Thus the claims are directed to a manufacture, process, and machine, respectively.

The limitations of receiving, sorting, sending, and assigning, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving preferences of the first user during a first preference selection session; sorting the plurality of time slots based on the preferences of the first user and compiling a first list of time slots; sending the first list of time slots to the first client device; receiving preferences of the second user from during a second preference selection session; sorting the plurality of time slots based on the preferences of the second user and compiling a second list of time slots; sending the second list of time slots to the second client device; receiving a first user selection of a time slot from the first user during a bidding session; receiving a second user selection of a time slot from the second user during the bidding session; when the first user selection overlaps with the second user selection, assigning time slots to the first user and second user based on predetermined priority rules; and when the first user selection does not overlap with the second user selection, assigning the time slot selected by the first user to the first user, and assigning the time slot selected by the second user to the second user.
That is, other than reciting a processor, first client device and second client device, the claim limitations merely cover managing personal behavior and 
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a processor, first client device and second client device.  The processor, first client device and second client device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, first client device and second client device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2 and 3 further describe the attendees and suggested order of topics.  Claims 4-6 further describe analyzing 
 Under step 2B of the analysis, the claims include, inter alia, a processor, first client device and second client device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0022 of the specification, “According to one aspect, FIG. 1 depicts one example configuration of a scheduling system 10 for 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-3, 6-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Grano et al (Accommodating individual preferences in nurse scheduling via auctions and optimization).
As per claim 1, De Grano et al disclose a time slot scheduling system for assigning time slots, the system comprising: a processor; a time slot database storing a plurality of time slots; and a memory storing instructions that, when executed by the processor, cause the system (i.e., A schedule with a high percentage of awarded bids was generated in a few minutes of computer time, Abstract) to: 
receive preferences of a first user from a first client device during a first preference selection session (i.e., The method starts by obtaining nurses’ preferences for specific days and shifts, and works to build a schedule that 
sort the plurality of time slots based on the preferences of the first user and compiling a first list of time slots; send the first list of time slots to the first client device (i.e., The schedule period for the nursing unit (e.g. 1 week, 1 month), the number of shifts per day, and the required coverage for each shift are determined before the auction takes place. Nurses are allocated a predetermined number of points to use for bidding, page 230, column 1); 
receive preferences of a second user from a second client device during a second preference selection session (i.e., The method starts by obtaining nurses’ preferences for specific days and shifts, and works to build a schedule that accommodates those preferences while maintaining important hospital constraints. An auction is used to obtain preferences, page 229, column 1, wherein This bid package could be submitted on paper or using a web interface, page 230, column 1); 
sort the plurality of time slots based on the preferences of the second user and compile a second list of time slots; sending the second list of time slots to the second client device (i.e., The schedule period for the nursing unit (e.g. 1 week, 1 month), the number of shifts per day, and the required coverage for each shift are determined before the auction takes place. Nurses are allocated a predetermined number of points to use for bidding, page 230, column 1); 

when the first user selection overlaps with the second user selection, assign time slots to the first user and second user based on predetermined priority rules (i.e., In Table 2, there are six shifts which overlap the 3 A.M.–7 A.M. time period. A bid on any of those shifts would be competing for the same time slot. Selecting candidate winners is based upon whether the bid is the highest in every time period which it spans, page 231, column 2); and
when the first user selection does not overlap with the second user selection, assign the time slot selected by the first user to the first user, and assign the time slot selected by the second user to the second user (i.e., The award step first checks the candidate winning bids to determine if a feasible schedule can be constructed if those candidates are selected as winners (awarded the shift). This is accomplished with the optimization model. If the candidate winning bids are feasible, the award step is complete and all candidates are awarded their shifts, page 230, column 2). 
As per claim 2, De Grano et al disclose the predetermined priority rules include assigning the time slots to one of the first user and the second user based on at 
As per claim 3, De Grano et al disclose the first user and second user are each assigned a unique bidding session based on predetermined priority rules (i.e., An auction can be set up in a variety of ways; we chose to use a sealed bid auction, page 230, column 1).
As per claim 6, De Grano et al disclose the time slots are work shifts, and the time slot database is a work shift database (i.e., The method starts by obtaining nurses’ preferences for specific days and shifts, and works to build a schedule that accommodates those preferences while maintaining important hospital constraints. An auction is used to obtain preferences, page 229, column 1).
As per claim 7, De Grano et al disclose the preferences of the first user and the second user include at least one of work shift start time, work shift end time, location, skills, and off days (i.e., Nurses may also indicate up to 4 days they do not wish to work; any time off above 4 days in a week must be submitted as vacation time, page 231, column 1).
As per claim 8, De Grano et al disclose the time slots are vacation periods, and the time slot database is a vacation database (i.e., Nurses may also indicate up to 4 days they do not wish to work; any time off above 4 days in a week must be submitted as vacation time, page 231, column 1).

Claims 10-12 and 14-17 are rejected based upon the same rationale as the rejection of claims 1-3 and 6-9, respectively, since they are the method claims corresponding to the system claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses scheduling professionals to tasks and time slots.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        February 12, 2022